HLhUJI'Y




                       THE SUPREME COURT OF TEXAS
                        Post Office Box 12248
                        Austin, Texas 78711
                                                                             (512)463-1312




                                       November 21, 2014

Mr. Richard L. Ray                               Ms. Leigh Campbell Porter
Ray & Thatcher | Attorneys at Law PC             Wilson Robertson & Cornelius, PC.
300 South Trade Days Blvd                        P.O. Box 7339
Canton, TX 75103                                 909 ESE Loop 323, Suite 400

                                                                   OFAPPEAL
RE:     Case Number:    13-0815
                                                         1^M>^iI^pea?o D. met
                                                                          .
        Court of Appeals Number: 12-12-00353-CV
        Trial Court Number: 2012B-0207                            NOV 2 5 20I4
Style: BILLY EDWARD DAMUTH, II                                   TYLER
        v.                                           f CATHYS. LUSK C> PR
        TRINITY VALLEY COMMUNITY COLLEGEANinjEENDON^: *
        INDIVIDUALLY


Dear Counsel:


        Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court's webpage at: http://www.supreme.courts.state.tx.us/.       On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.


                                                    Sincerely,
                                                                       £V. lA^FsS^-^
                                                    Blake A. Hawthorne, Clerk
                                                    by Claudia Jenks, Chief Deputy Clerk

cc:   Ms. Jean Godwin
      Ms. Cathy S. Lusk
                  IN THE SUPREME COURT OF TEXAS


                                            No. 13-0815

                                                              FILED iN COURT OF APPEALS
                                                                12th Court rf Appeals District
                          Billy Edward Damuth, II, 'etiti




                        Trinity Valley Community posATOff^gusK, (CLERrX
                      Glendon S. Forgey, Individually, Respondents '

                                On Petition for Review from the
                       Court of Appeals for the Twelfth District of Texas




                                          PER CURIAM




        The Local Government Contract Claims Act waives a local governmental entity's immunity

from suit for breach of a services contract subject to the Act. Tex. Loc. Gov't Code §§ 271.151(2),

271.152. In CityofHouston v. Williams, we held firefighters' employment contracts to be subject to

the Act. 353 S.W.3d 128,131,139 (Tex. 2011). Nevertheless, in the present case, the court of appeals

held that the Act does not cover government employment contracts generally.       S.W.3d         (Tex.

App.—Tyler 2013). We disagree and so reverse the court of appeals' judgment and remand the case

to the trial court.


        Petitioner Billy Damuth had a written employment agreement for "services ... as Head

Women's Basketball Coach/Professor" with respondent Trinity Valley Community College

("TVCC"), a local governmental entity to which the Act applies. Tex. Educ. Code §§ 130.005,
130.205; Tex. Loc. Gov't Code § 271.151(3)(B). Five months into the one-year contract, TVCC

fired Damuth. Damuth sued TVCC for breach of contract. On TVCC's plea of immunity, the trial

court dismissed the case. The court of appeals affirmed, holding that the Act does not waive immunity

from suit for breach of employment contracts.           S.W.3d at      . The CA gave three reasons. None

has merit.


           First: the Act does not specifically mention employment agreements and cannot be read to

cover them because statutory waivers of immunity must be by clear and unambiguous language. Tex.

Gov't Code § 311.034. But "services" clearly includes what an employee provides his employer by

his efforts. Indeed, TVCC expressly contracted for Damuth's "services."

           Second: the Act is part of Title 8 of the Local Government Code, entitled "Acquisition, Sale,

or Lease of Property," which applies "in situations where third parties are doing business with a

governmental entity," and it gives "no indication" that it "applies to employees of the governmental

entity."       S.W.3dat_      . But "[t]he heading of a title, subtitle, chapter, subchapter, or section does

not limit or expand the meaning of a statute." Tex. Gov't Code § 311.024. "In ordinary usage the

term 'services' has a rather broad and general meaning. It includes generally any act performed for

the benefit of another under some arrangement or agreement whereby such act was to have been

performed." Van Zandt v. Fort Worth Press, 359 S.W.2d 893, 895 (Tex. 1962) (quotation omitted).

Though the Legislature has defined "services" in some contexts, it has not done so in the Act, and

"the term is broad enough to encompass a wide array of activities." KirbyLakeDev., Ltd. v. Clear

Lake City Water Autk, 320 S.W.3d 829, 839 & n.8 (Tex. 2010) (citing, e.g., Tex. Bus. &Com. Code

§ 17.45(2), and Tex. Util. Code § 11.003); see also Tex. Gov't Code § 851.001(8) (defining
"employee" in terms ofproviding "services"). The term is certainly broad enough to include services

provided by employees.

       Third: although Williams held that the Act covers firefighters' employment contracts,

firefighters are civil servants and treated differently from other employees. The argument is a non

sequitur. The law's sometimes special treatment of civil service employees says nothing about

whether they should be treated differently under the Act. Nothing in the Act itself indicates that its

waiver of immunity is limited to suits by civil servants.

       TVCC advances no other argument in support of the trial court's dismissal of the case.

Accordingly, we conclude that TVCC' s immunity from suit has been waived for Damuth' s breach-of-

contract claim. We grant Damuth's petition for review and, without hearing oral argument, reverse

the court of appeals' judgment and remand the case to the trial court. Tex. R. App. P. 59.1.




Opinion delivered: November 21,2014
               IN THE SUPREME COURT OF TEXAS


                                          NO. 13-0815


                                                                    FILED IM COURT OF APPEALS
                       BILLY EDWARD DAMUTH, II, PETITION^0^ °f APges!s Di3tr,ict


                     Trinity Valley Community Coll sge anSYLER texas
                   Glendon S. Forgey, Individually, RksfW]^fbLUSKi CLE

                              On Petition for Review from the
                    Court of Appeals for the Twelfth District of Texas




                                          judgment


       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the Twelfth District, and having considered the appellate record and
counsel's briefs, but without hearing oral argument under Texas Rule of Appellate Procedure 59.1,
concludes that the court of appeals' judgment should be reversed.
       IT IS THEREFORE ORDERED, in accordance with the Court's opinion, that:
               1)     The judgment of the court of appeals is reversed;

              2)      The case is remanded to the trial court for further proceedings consistent with
                      this Court's opinion; and

              3)      Petitioner Billy Edward Damuth, II, shall recover, and respondents Trinity
                      Valley Community College and Glendon S. Forgey shall pay, the costs
                      incurred in this Court and in the court of appeals.
       Copies of this judgment and the Court's opinion are certified to the Court of Appeals for the
Twelfth District and to the District Court of Henderson County, Texas, for observance.


                           Opinion of the Court Delivered Per Curiam
                                       November 21, 2014